Title: Thomas Jefferson to Robert Patterson, 9 August 1812
From: Jefferson, Thomas
To: Patterson, Robert


          Dear Sir Monticello Aug. 9. 12. 
          I send you another paper from our indefatigable calculator William Lambert. I do not know whether he is a member of our society, but I think his assiduities and qualifications render him entirely worthy of the choice of the society. our literary fare must be of homespun materials, I presume, during the continuance of the war, except so far as we may be refreshed by the precarious reciept of scientific news from France. the English seem now to be doing what, sooner done, would have prevented war. but the sword being drawn, will not I presume be sheathed again but on a full redress of past wrongs, and security against the future. if they have the magnanimity to do this, it will restore our peace on that side of the Channel, & transfer the war to the other side probably. perhaps however, in the mean time, Bonaparte may have done us justice. accept the assurance of my constant esteem & respect. 
          
            Th:
            Jefferson
        